Citation Nr: 0715712	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-38 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right leg 
condition, secondary to the service-connected residuals of a 
gunshot wound of the left lower extremity.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left lower extremity, muscle group (MG) 
XI, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

4.  Entitlement to special monthly compensation based upon 
the need for aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a right leg 
condition, secondary to the service-connected residuals of a 
gunshot wound of the left lower extremity, denied his claims 
for increased ratings for residuals of a gunshot wound of the 
left lower extremity, and PTSD, and denied his claim for 
special monthly compensation based upon the need for aid and 
attendance or by reason of being housebound.


FINDINGS OF FACT

1.  The veteran's right leg condition is not due to or the 
result of his service-connected residuals of a gunshot wound 
of the left lower extremity.

2.  The residuals of the veteran's gunshot wound of the left 
lower extremity approximate severe muscle injury, warranting 
the currently-assigned maximum 30 percent schedular 
evaluation, but there are no findings which may be separately 
evaluated or which warrant an evaluation in excess of 30 
percent under any alternate diagnostic code.

3.  The veteran's PTSD is productive of no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect, 
panic attacks more than once per week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

4.  Service connection is in effect for PTSD (rated 50 
percent disabling), and residuals of a gunshot wound of the 
left lower extremity (rated 30 percent disabling).

5.  The veteran's service-connected PTSD and MG XI 
disabilities do not render him permanently bedridden or so 
helpless as to be in need of regular aid and attendance, do 
not result in his inability to dress or undress himself or to 
keep himself ordinarily clean and presentable, do not affect 
his ability to feed himself, or cause physical or mental 
incapacity that requires care or assistance on a regular 
basis against the hazards or dangers inherent in his daily 
environment.

6.  The veteran is not substantially confined to his house or 
its immediate premises as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg 
condition as secondary to the veteran's service-connected 
residuals of a gunshot wound of the left lower extremity have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304, 3.309, 3.310(a) (2006).

2.  The criteria for a rating in excess of 30 percent for the 
residuals of a gunshot wound of the left lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.14, 4.55, 4.71a, Diagnostic Codes (DCs) 5260, 5261, 5262, 
5271; 38 C.F.R. § 4.73, DC 5311 (2006).

3.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, DC 9411 (2006).

4.  The criteria for special monthly compensation based upon 
the need for regular aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.350, 3.351, 3.352 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2006).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The evidence reflects that the veteran experienced a 
cerebrovascular accident (CVA) in August 2001 which resulted 
in right-sided hemiparesis.  The medical evidence establishes 
that the veteran has experienced weakness and instability in 
his right leg secondary to the hemiparesis since that time.  
The veteran contends that he began to experience problems 
with his right leg prior to his August 2001 CVA.  However, 
there is no clinical evidence relating to a disorder of the 
right leg dated prior to the CVA, and no clinical evidence 
relating to a disorder of the right leg separate from that 
caused by the CVA.  The clinical evidence, which reflects 
assessments from numerous providers, uniformly attributes the 
veteran's weakness and instability in the right leg to the 
August 2001 CVA.  Given the repeated statements by the 
veteran's providers that his current right leg disorder is 
attributable to the August 2001 CVA, the Board cannot 
conclude that the veteran's right leg condition is secondary 
to his service-connected residuals of a gunshot wound of the 
left lower extremity.  Accordingly, service connection on a 
secondary basis is not warranted.

The Board has considered the contentions of the veteran and 
his wife that he has a right leg condition related to his 
service-connected residuals of a gunshot wound of the left 
lower extremity.  However, as a lay person, the veteran is 
not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 
1434 (Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for a right leg condition secondary to the 
service-connected residuals of a gunshot wound to the lower 
left extremity, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).


A.  Residuals of a Gunshot Wound

The residuals of the veteran's gunshot wound to the left 
lower extremity (which involves a healed compound comminuted 
fracture of the tibia and current osteomyelitis) is rated 30 
percent disabling under DC 5311, which pertains to injuries 
of Muscle Group XI.  Muscle Group XI encompasses the 
posterior and lateral crural muscles and the muscles of the 
calf.  The functions of these muscles include propulsion and 
plantar flexion of the foot, stabilization of the arch, 
flexion of the toes, and flexion of the knee.  38 C.F.R. §  
4.73, DC 5311.  Under this diagnostic code, a maximum 30 
percent rating is warranted if the injury is severe.  Id.  As 
the veteran is already in receipt of the maximum available 
rating under this diagnostic code, DC 5311 cannot serve as 
the basis for an increased rating in this case.

The question before the Board is thus whether the veteran is 
entitled to a higher rating under an alternative diagnostic 
code.  In this regard, the pertinent diagnostic codes include 
DCs 5260 (limitation of leg flexion), 5261 (limitation of leg 
extension), 5262 (impairment of the tibia and fibula), and DC 
5271 (limited motion of the ankle).  Any applicable rating 
under these diagnostic codes must, however, serve as an 
alternate rating to the veteran's current 30 percent rating 
under DC 5311, as opposed to a rating in addition to the 
current 30 percent rating under DC 5311, as DC 5311 
contemplates impairment of the functions addressed by 
DCs 5260, 5261, 5262, and 5271.  See 38 C.F.R. § 4.55 (2006); 
38 C.F.R. § 4.14 (2006).  In this case, however, because DC 
5260 provides for a maximum rating of 30 percent, and DC 5271 
provides for a maximum rating of 20 percent, and the veteran 
is already in receipt of a 30 percent rating under DC 5311, 
neither DC 5260 nor DC 5270 can serve as a basis for an 
increased rating.  38 C.F.R. § 4.71a, DCs 5260, 5261, 5262, 
5271.

Diagnostic Codes 5256 (ankylosis of the knee), 5257 
(recurrent subluxation or lateral instability of the knee), 
5258 (dislocation of semilunar cartilage), 5263 (genu 
recurvatum), 5270 (ankylosis of the ankle), 5272 (ankylosis 
of the subastralgar or tarsal joint), 5273 (malunion of the 
os calcis or astralgus), and 5274 (astragalectomy) are not 
applicable, as the veteran has not been shown to have any of 
these conditions.  38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 
5263, 5270, 5272, 5273, 5274.  Specifically, on VA 
examination in December 2003, the veteran was able to freely 
move his left knee and ankle, thus demonstrating no 
ankylosis.  Similarly, no subluxation, instability, or 
dislocation of the semilunar cartilage of the knee was 
demonstrated.

For a higher rating of 40 percent under DC 5261, the veteran 
must have extension of the left lower extremity limited to 30 
degrees.  38 C.F.R. § 4.71a, DC 5261.  On VA examination in 
December 2003, however, the veteran was found to have normal 
range of motion (extension to 0 degrees).  Thus, DC 5261 
cannot serve as a basis for a higher rating.  

For a higher rating of 40 percent under DC 5262, the veteran 
must have nonunion of the tibia and fibula with loose motion, 
requiring a brace.  38 C.F.R. § 4.71a, DC 5262.  On VA 
examination in December 2003, the veteran was observed to use 
no assistive device for the left lower extremity.  Thus, 
there was no objective evidence that he required a brace for 
nonunion of the tibia and fibula with loose motion.  
Additionally, X-ray examination in December 2003 revealed 
deformity of the mid-tibia (from healed previous fracture), 
but no other focal abnormalities, including nonunion of the 
tibia and fibula.  As there is no evidence of nonunion of the 
tibia and fibula with loose motion, requiring a brace, the 
Board finds that DC 5262 cannot serve as a basis for an 
increased rating in this case.

The Board has considered whether an increased evaluation in 
excess of 30 percent could be based on neurologic impairment 
in the left leg.  However, no provider has assigned a 
diagnosis of paralysis of any muscle of the left lower 
extremity, and there is no evidence of such symptoms as foot 
drop, loss of motion of the toes, or loss of motion of any 
joint of the left leg, although the veteran does continue to 
have pain at the site of the service-connected gunshot wound, 
including pain with walking more than 100 yard that does not 
resolve with rest.  However, the manifestations of pain are 
encompassed within the 30 percent evaluation under DC 5311, 
and the criteria governing evaluation of muscle injury do not 
authorized a separate evaluation.  38 C.F.R. § 4.124a, DCs 
8520-8530.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his residuals of a gunshot wound to 
the left lower extremity.  However, applying the applicable 
rating criteria to the clinical evidence, the Board is unable 
to find a factual basis which warrants an increased rating 
under any application criteria. 

The Board has considered whether referral for consideration 
of an extraschedular evaluation is required, since the 
veteran has already been awarded the maximum schedular 
evaluation.  The veteran has not asserted, nor does the 
evidence suggest, that the regular schedular criteria are 
inadequate to evaluate his MG XI disability.  While he 
clearly complains of recurrent pain, the veteran has not 
identified any specific disability factors which are not 
encompassed in the schedular rating criteria for his left leg 
MG XI disability.  In fact, the evidence establishes that, 
since the stoke which affected the veteran's right side, he 
depends on his left leg to provide ambulatory power, since 
his right leg is weak.  Despite the service-connected MG XI 
disability and the right leg weakness, the veteran remains 
able to walk without a cane.  

The Board has considered whether the evidence discloses left 
lower leg disability factors which may be considered to be 
exceptional or unusual in light of the VA Rating Schedule, 
but finds no such evidence.  The veteran has not required 
hospitalization for left lower leg disability during the 
pendency of this appeal.  As noted above, the veteran's 
complaints of pain are encompassed in the schedular criteria.  
The evidence is unfavorable to a finding of exceptional left 
lower leg limitation beyond that contemplated by the maximum 
schedular rating criteria.  In the absence of a claim for an 
extraschedular evaluation, and in the absence of evidence of 
exceptional or unusual disability factors, a remand for 
consideration of an extraschedular evaluation for service-
connected left MG XI disability is not required.  See 38 
C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

In sum, the weight of the credible evidence demonstrates that 
the veteran's residuals of a gunshot wound to the left lower 
extremity, MG XI, warrants the currently assigned maximum 30 
percent schedular evaluation, but does not warrant an 
evaluation in excess of that evaluation.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

B.  PTSD

The veteran's PTSD is rated 50 percent disabling under DC 
9411.  Diagnostic Code 9411 provides for a 50 percent rating 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2006).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Treatment records dated from December 2004 to March 2005 show 
various PTSD symptoms, including guilt, hypervigilance, an 
exaggerated startle response, intrusive thoughts, flashbacks, 
sleep disturbance, nightmares, irritability, anxiousness, 
anger, anhedonia, isolation from others, inappropriate 
behavior, occasional suicidal ideations, and problems with 
memory and concentration.  These records additionally show 
that the veteran's depression, anxiety, suicidal ideations, 
isolation from others, and sleep disturbance worsened 
following his August 2001 cerebrovascular accident.  In 
December 2004, the veteran's treating therapist advised the 
veteran's wife to lock up all the guns in the house, as the 
veteran was perceived as a threat to himself.

The veteran underwent VA examination in January 2004.  Due to 
marked aphasia secondary to the CVA, the veteran was unable 
to respond with more than a "yes" or "no."  The examiner 
thus noted that the veteran was able to provide very little 
information.  As a result, the veteran's wife was 
independently interviewed, and she was able to provide a 
little more information regarding the nature of the veteran's 
PTSD symptomatology.  

The veteran reported current complaints including nightmares, 
but denied experiencing intrusive thoughts about the war.  He 
could not verbalize the content of the nightmares, and his 
wife stated that she did not know what he was dreaming about.  
She did say, however, that the veteran had a difficult time 
sleeping, and that he would get up in the middle of the night 
for reasons that were unknown to her.  She also reported that 
there were times when it seemed as though the veteran was 
dwelling on things and was disengaged from what was going on 
around him, but she did not know what he was thinking at 
those times.  The veteran reported experiencing suicidal 
ideations, but denied intent, and denied experiencing 
homicidal ideations.

Mental status examination revealed no significant anxiety or 
dysphoria.  The examiner noted that the veteran seemed 
affable.  Affect was appropriate to content.  Speech could 
not be fully evaluated as the veteran responded only with 
"yes" or "no" answers.  He was not able to write and so 
could not provide any information in that manner.  Similarly, 
the veteran's thought processes and associations, memory, 
orientation, and the presence or absence of hallucinations or 
delusions could not be fully evaluated.

With regard to the veteran's social history, the veteran's 
wife reported that they had been married for seven years and 
that they generally got along well.  She stated that he 
responded well to her, and that they spent nearly all their 
time together.  She described the veteran's typical day as 
spent watching television, and occasionally helping with a 
few chores.  He also occasionally visited some relatives.

Based upon the examination, the examiner diagnosed the 
veteran with PTSD and assigned a GAF of 48.  The examiner 
noted that he was carrying forward the diagnosis of PTSD and 
the GAF rating given by the veteran's treating therapist, as 
he had no way other than resorting to speculation to answer 
in a meaningful way the veteran's current functioning and the 
extent of any psychiatric difficulties.

In December 2004 testimony before the RO, the veteran 
reported experiencing increased depression, panic attacks, 
nightmares, suicidal ideations, and difficulty controlling 
his anger.  As at the January 2004 VA examination, the 
veteran testified by nodding affirmatively or negatively and 
the veteran's wife assisted him in providing testimony.  He 
additionally reported that he avoided movies or news about 
war, and avoided going to crowded places.  The veteran's wife 
reported that while the veteran might accompany her shopping, 
he would not get out of the car while she went inside the 
store.  The veteran most frequently stayed at home, isolating 
himself.  

The January 2004 VA examination assigned a GAF score of 48.  
Other treatment records dated from December 2004 to March 
2005 reflect GAF scores of 45 and, most recently, of 48.  The 
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores from 40 to 50 reflect serious 
symptoms (suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores of 31 to 40, which the veteran does 
not have, reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).

The veteran has indicated that he is frequently irritable, 
depressed, experiences suicidal ideations, and that he often 
isolates himself.  The evidence establishes that the 
increased severity of these symptoms was noted after the 
veteran incurred a CVA in August 2001.  Significantly, the 
veteran has a stable and close relationship with his wife of 
over eight years, and occasionally visits relatives.  With 
regard to the veteran's occupational history, it appears that 
the veteran has not been able to work since his CVA, but the 
evidence establishes that he did not stop working prior to 
that stroke secondary to his PTSD symptomatology.  While the 
veteran may experience exacerbations of his symptoms, his 
symptoms overall appear to be no more than moderately severe.  

The VA examiner determined in January 2004 that the veteran's 
judgment was adequate, and no treating provider has rendered 
a more recent determination that the veteran's judgment is 
more severely impaired than at the VA examination.  Although 
the veteran described obsessional rituals in his testimony, 
there is no evidence that these obsessional rituals so occupy 
him as to interfere with his routine activities.  Although 
the veteran cannot speak, as a result of his CVA, the 
evidence establishes that he nevertheless remains able to 
communicate in a manner which not illogical, obscure, or 
irrelevant.  The veteran has not manifested spatial 
disorientation.  No provider or family member has noted 
bizarre behavior.  

In any event, the emphasis in psychiatric ratings is not 
solely on social impairment, but rather includes an 
evaluation of how the mental disorder interferes with the 
ability to work.  38 C.F.R. § 4.126 (2006).  Here, there is 
no indication that the veteran's psychiatric disability 
overall has interfered with his ability to work, or perform 
the work-like effort necessary to cope with the residuals of 
his CVA, beyond that contemplated by the 50 percent rating 
criteria.  Additionally, there is no evidence of a more than 
mild disorder in thought process or content, or of psychotic 
symptoms.  These factors indicate that the veteran is not 
seriously occupationally and socially impaired by his PTSD, 
considered alone.  

Thus, the Board finds that the veteran's disability warrants 
no more than a 50 percent disability rating for PTSD.  In the 
judgment of the Board, the evidence as a whole demonstrates 
considerable industrial and social impairment and 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms, as required for a 
50 percent rating.  

With respect to whether his disability warrants more than a 
50 percent disability rating, however, the Board finds that 
the preponderance of the evidence is against entering such a 
finding.  The veteran's PTSD alone during this period has not 
been shown to have severely impaired his ability to obtain or 
retain employment, nor has the veteran been shown to have 
deficiencies in most areas.  While there is no doubt that the 
veteran has symptoms of PTSD, the manifested symptoms are 
primarily of the type and severity as listed in the criteria 
for a 50 percent evaluation.  

The veteran meets at least one criterion for a 70 percent 
evaluation, continuous depression, but his symptoms overall, 
to the extent that assessment is possible, are more 
consistent with the criteria for a 50 percent evaluation, and 
are not of such severity as to meet or appear equivalent to 
the criteria for a 70 percent evaluation.  As noted above, 
the Board finds the veteran's ability to maintain 
relationships with his wife, family members, and providers, 
under the difficult circumstances presented by the residuals 
of his CVA, particularly significant in establishing that the 
service-connected PTSD is 50 percent disabling, but not more 
severely disabling.  While the veteran has occasionally had 
episodes of impaired impulse control, the Board finds that 
the overall level of symptomatology does not more nearly 
approximate the criteria for a 70 percent rating.  The 
veteran still maintains some effective relationships and his 
disability related to PTSD is not productive of deficiencies 
in most areas (work, family relations, judgment, thinking, or 
mood).

As such, the Board finds that an evaluation in excess of 50 
percent is not warranted.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Special Monthly Compensation

The veteran seeks special monthly compensation based upon the 
need for regular aid and attendance or by reason of being 
housebound.  Special monthly compensation at the aid and 
attendance rate is payable when the veteran is helpless or so 
nearly helpless, as the result of service-connected 
disability, that he requires the regular aid and attendance 
of another person.  38 C.F.R. § 3.350.  

Relevant factors for consideration as to the need for aid and 
attendance are inability of the claimant to dress or undress 
himself/herself or to keep himself/herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
The term "bedridden" actually requires that the claimant 
remain in bed.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

A veteran may receive housebound-rate special monthly 
compensation if he has a service-connected disability rated 
as permanent and total (but not including total rating based 
upon unemployability under 38 C.F.R. § 4.17) and (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the "aid and 
attendance" rate.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i) (2006).  

A veteran will be determined to be "permanently housebound" 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. 
§ 1502(c); 38 C.F.R. § 3.351(d)(2).

In this case, service connection is in effect for PTSD (rated 
50 percent disabling), and residuals of a gunshot wound to 
the left lower extremity (rated 30 percent disabling).

Treatment records dated from December 2004 to March 2005 
reflect treatment for various service- and non-service-
connected conditions, such as cerebrovascular accident and 
resulting aphasia and right-sided hemiparesis, a seizure 
disorder, degenerative disc disease of the cervical spine 
with radiculopathy into the left upper extremity, 
spondylolysis of the lumbar spine, coronary artery disease, 
status post myocardial infarction, hyperlipidemia, a large 
abdominal aneurysm, the residuals of a gunshot wound to the 
left lower extremity, and PTSD.  

These records do show that the veteran requires assistance 
with some activities of daily living, including help with 
dressing and bathing, but do not show a need for regular aid 
and assistance with activities such as feeding, cleaning, or 
hygiene due to any service-connected disabilities.  The 
veteran requires the assistance of another individual to 
travel, and has weakness and instability in his left lower 
extremity, but this has been shown to be the residuals of his 
CVA, for which service connection is not in effect, and is 
not due to any service-connected disability.  Additionally, 
on VA examination in December 2003 the veteran was noted to 
walk unassisted, without a cane.

In support of his claim, the veteran submitted a May 2004 
evaluation for aid and attendance.  The veteran's complete 
diagnoses were listed as "stroke, aphasia, seizure disorder, 
coronary artery disease, congestive heart failure, abdominal 
aortic aneurysm."  The examiner found that the veteran was 
able to walk unaided, though he had an abnormal gait pattern 
and occasionally fell, and that while he occasionally needed 
assistance with bathing and tending to other hygiene needs, 
he was able to feed himself, sit up, and attend to the needs 
of nature.  He was not confined to his bed.  The veteran's 
corrected vision was 20/20 in both the right and left eyes.  
The veteran was unable to drive and therefore needed 
assistance with travel, and needed supervision due to severe 
communication deficits resulting from the CVA.  The veteran 
did not require nursing home care but did need supervision 
for safety.  The pertinent factors showing the veteran's need 
for regular aid and attendance included his severe deficits 
with speech, and needing 24-hour supervision for safety and 
financial affairs.

In this case, the veteran has notable limitations including 
an inability to clean, bathe and dress himself independently, 
although he is able to use his left upper extremity normally, 
and attend to the wants of nature.  There is no indication 
that he requires assistance with feeding himself.  The 
veteran also has an abnormal gait due to right-sided 
hemiparesis and requires the assistance of another individual 
for travel.  Ultimately, however, the veteran's restrictions 
and needs are attributable to several non-service-connected 
disorders as well as his service-connected disorders: status-
post cerebrovascular accident, seizures, coronary artery 
disease, right-sided weakness, residuals of a shotgun wound 
to the left lower extremity, and PTSD.

The Board is sympathetic to the veteran's condition, but 
special monthly compensation based upon the need for aid and 
attendance must be due to service-connected disabilities.  In 
this case, even accepting the examination findings that the 
veteran needs help with activities of daily living, it 
appears that the condition most responsible for the need of 
assistance is a non-service-connected condition 
(cerebrovascular accident resulting in right-sided weakness). 
Thus, the weight of the evidence does not show that the 
veteran requires aid or assistance because of his service-
connected disabilities.  

The Board also finds that the veteran is not entitled to an 
increase in compensation (which is less than the increased 
compensation rate payable based on the need for aid and 
attendance) which is available for veterans who have certain 
additional severe disabilities or who are permanently 
housebound.  The veteran in this case does not have a single 
service-connected disability that is rated 100 percent 
disabling.  Moreover, the evidence does not show that he is 
housebound.  In fact, the veteran and his spouse testified in 
December 2004 that he occasionally visited relatives and 
accompanied his wife on shopping trips.  While the evidence 
reflects that the veteran has problems with walking that 
arise from non-service-connected conditions, and that he 
requires assistance for travel, he is not confined to his 
house by any service-connected disability.

The Board finds that the weight of the evidence does not show 
that the veteran meets the requirements for special monthly 
compensation based upon the need for regular aid and 
attendance or by reason of being housebound.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2003 and June 
2004, rating decisions in March 2004 and June 2004; and a 
statement of the case in October 2004.  In particular, the 
December 2003 letter, issued prior to March 2004 rating 
decision at issue in this appeal, advised the veteran of 
specific evidence required to support his claim, the evidence 
needed to support the claims, the responsibilities of the 
parties in obtaining the evidence, and advised the veteran 
that he should submit evidence, that it was his 
responsibility to support his claims, and notified him that 
he could submit evidence such as statements from individuals.  
This notice was sufficient to advise the veteran that he 
should submit any evidence in his possession.  

Communications after December 2003 advised the veteran of the 
particular legal requirements applicable to each of the four 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  In particular, the veteran's testimony 
at his December 2004 personal hearing demonstrates that the 
veteran had an opportunity to identify evidence in his 
possession, that he testified about the elements necessary to 
establish each claim, that he was aware of the evidence which 
was still missing which was needed to establish the claims, 
and that he was aware of his responsibility and VA's 
responsibility as to any further development of the evidence.  
Thus, the evidence demonstrates that the veteran was informed 
and assisted as required by the VCAA and as set forth in 
Pelegrini prior to the final readjudication of the claims.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to the claims for an 
increased rating.  VA clinical records have been associated 
with the claims file.  The veteran testified at a personal 
hearing before the RO in December 2004.  In his substantive 
appeal, he indicated he wanted a hearing before the Board.  A 
Travel Board hearing was scheduled at the RO, but the veteran 
did not use this opportunity to present testimony.

The appellant has not referred to any additional, unobtained, 
relevant, available evidence.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Any defect in the timing or content of notices has not 
affected the fairness of the adjudication, and the duty to 
assist has been met, and there is no prejudice to the 
appellant in completion of appellate review at this time.  
See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007); compare Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2005 supplemental statement of the 
case.




ORDER

Service connection for a right leg condition, secondary to 
the service-connected residuals of a gunshot wound of the 
left lower extremity, is denied.

A rating in excess of 30 percent for the residuals of a 
gunshot wound to the left lower extremity is denied.

A rating in excess of 50 percent for PTSD is denied.

Special monthly compensation based upon the need for aid and 
attendance or by reason of being housebound is denied.




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


